Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This statement of allowance is in response to the Terminal Disclaimer filed May 17, 2021.  Claims 1-20 are allowable over the prior art of record and are patent eligible per the Examiner comments in the Non-Final dated February 9, 2021.  
Applicant has overcome the following prior art of record:
Olexa, "System and Method for Navigating a Collection of Editorial Content," US PGPUB 2012/0036083 A1.
Olexa teaches selecting a review of another user where the product reviewed has the same attributes as the one to be reviewed.  See par 039.  This is based on the product having one attribute exclusive to the product.  See par 038.  However, Olexa does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Olexa does not teach all the limitations of Applicant's claims.
Greenberg et al., "System, Apparatus, and Method for Template-Based Adaptive Review," US PGPUB 2016/0063580 A1.  
Greenberg teaches a review device where a sentence template is sent to a user such that the user fills out the information to thoroughly review the product, in this instance, food.  See pars 068-075.  However, Greenberg does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Greenberg does not teach all the limitations of Applicant's claims.

Rating System teaches an API (program for web site) where ratings and feedback are entered.  However, Rating System does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Rating System does not teach all the limitations of Applicant's claims.
Linh et al., "SYSTEM AND METHOD FOR CREATING A CUSTOMIZED SHOPPING EXPERIENCE FOR A USER," US PGPUB 2014/0089134 A1.
In par 0069, Linh teaches that that the user may specify what type of feedback the user would like to receive from users regarding a product.  However Linh does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Linh does not teach all the limitations of Applicant's claims.
Macdonald, Mark, "Why Online Store Owners Should Embrace Online Reviews," [online], published on September 11, 2014, available at: < https://www.shopify.com/blog/15359677-why-online-store-owners-should-embrace-online-reviews > 
On page 6, Macdonald teaches customer reviews with stars.  On pages 7-8, Macdonald teaches making reviews easy by writing text and pressing a button.  However Macdonald does not teach that a plurality of potential comments based on the non-textual user feedback are generated, therefore Linh does not teach all the limitations of Applicant's claims.

Entire document describes product review web design with drop down menus.  However, nowhere is taught that a plurality of potential comments based on the non-textual user feedback are generated, therefore Linh does not teach all the limitations of Applicant's claims.
Ojakaar et al., US PGPUB 2008/0071602 A1, there is a review writing assistant based on attributes, see par 066, but the plurality of potential comments are not based on the non-textual user feedback which are then selected based on attributes.  Therefore, Ojakaar does not teach all the limitations of Applicant's claims.  
Musgrove, US Pat No. 7,840,448, product attributes are generated from a database, see col 8 ln 62 – col 9 ln 35, but a plurality of potential comments are not obtained based on non-textual user feedback which is received on a listing from a user.  Therefore, Musgrove does not teach all the limitations of Applicant's claims.  
Boone, US PGPUB 2002/0078152 A1, “Method and Apparatus for Providing Predefined Feedback.”
Boone teaches predefined feedback comments but teaches changing the comments to “maintain a level of variety,” paragraph [0052] and does not teach selecting potential comments based on non-textual user feedback.  Therefore, Boone does not teach all the limitations of Applicant's claims.  
Bhatia, US PGPUB 2012/0323928 A1, “Automated Generation of Suggestions for Personalized Reactions in a Social Network.”

Chandrasekar et al., US PGPUB 2010/0037166 A1, “User Feedback Correlated to Specific User Interface of Application Features.”  
Chandrasekar teaches selecting a non-textual feedback indicator (paragraph [0022]) that also records “context data” such as the user ID and time data, which would teach web usage history.  Paragraphs [0022]-[0024].  Chandrasekar does not identify attributes of a listing or product based on information obtained by an entity other than the user and then obtain a plurality of potential comments based on the non-textual user feedback to select one or more of the plurality of potential comments based on the attributes.  Therefore, Chandrasekar does not teach all the elements of Applicant's claims. 
Sriram, US Patent No. 9,607,325 B1, “Behavior-Based Item Review System.”  Sriram teaches, after receiving a non-textual rating option (Col 14 Ln 5-20), receiving a prompt to review an attribute specific to the product (Col 14 Ln 21-46).  Sriram does not teach obtaining a plurality of potential comments based on the non-textual user feedback and selecting one or more of the plurality of potential comments based on the attributes (of a listing – in other words, product).  Therefore, Siriam does not teach all the limitations of Applicant's claims.  

Chea teaches that keywords are presented to a user for selection in a review.  Paragraphs [0026]-[0027].  However, Chea does not teach that comments are obtained based on non-textual user feedback and that a plurality of potential comments (as opposed to keywords) are selected based on the attributes (of the product or listing).  Additionally, Chea does not teach that the non-textual user feedback is based on the user giving the feedback on a listing. Therefore, Chea does not teach all the elements of Applicant's claims.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/Examiner, Art Unit 3689